DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2022 has been entered.
The following is a non-final office action in response to the amendment and request for continued examination submitted 7 July 2022.
Applicant’s amendments to Claim 1 has been received and acknowledged.   Claims 4, 7, 11 and 14-24 were previously cancelled.
Claims 1-3, 5-6, 8-10 and 12-13 have been examined and are pending.

Response to Arguments
Applicant's arguments filed 7 July 2022 have been fully considered and are not persuasive.  
With regard to the rejections under 35 USC 101, Applicant’s arguments are not persuasive.  With regard to the rejections under 35 USC 101, Applicant argues: (1) Even if the claims recite an abstract idea, Claim 1 is not directed to a judicial exception because the Office has failed to explain “…why the claims fall within this category…” by describing which subcategory into which the abstract idea fall. And as such the analysis is insufficient under the MPEP.  (Applicant’s response, pg. 6-8) Applicant further contends “ Applicant's claims describe "a gateway" that receives information, compares information, and/or transmits information to/from "an electronic exchange" and "a client device."” (Applicant’s response, pg. 8) (2) Even if the instant claims are directed to an abstract idea, the instant claims “provide and improvement to computer-functionality as well as to another technology.”  (Applicant’s response, pg. 9). Applicant states that “…the claims provide a technique for curing a commonly encountered problem that arises when engaged in spread trading facilitated between a client device, a gateway , and/or electronic exchange…” (Applicant’s response, pg. 9). Applicant refers to ¶44, 57, 58 for support and asserts “..various benefits (e.g. improving trading efficiency, reducing the number of resources tied up within the gateway and/or the electronic exchange, etc)…” (Applicant’s response, pg. 9). (3) Applicant then argues that the that the instant claimed invention is similar to that  of the patent eligible claims of DDR and BASCOM (and referencing Examples 2 and 34) in that a ‘technology-based solution’  that overcomes “problems in the prior art ….” (Applicant’s response, pg. 9) Applicant states: “Applicant’s claimed provide a technology-based method of using a gateway for addressing legged hedge orders in a non-conventional manner…” As such, the rejections under 35 USC 101 should be withdrawn. 
As previously stated Examiner respectfully disagrees. With regard to Applicant's arguments of the rejections under 35 USC 101, Applicant’ s arguments have been considered and are not persuasive.  As noted previously and below the instant claims are directed to a method of organizing human activity – fundamental economic principles or practices. For example, as stated in the MPEP 2106..04 (a)(2) II. A “…Other examples of "fundamental economic principles or practices" include: …vii. placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019)….” (Applicant’s argument 1) Further the “use” of known technology to “address” / “solve” a business problem in spread trading/ legged hedge orders is still the use of generic technology to solve a business problem. In other words, an improvement to the  abstract idea rather than the technology. (Applicant’s arguments 2 and 3) 
The instant claims are distinguishable from the patent-eligible claims of DDR and BASCOM.  As previously stated,  and noted in the analysis below and previously, the limitations, in the instant claims, are done by the generically recited computing devices including a gateway (Specification, [0023-0024], [0030], [0083] ).  As such, the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computing device to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  ( See MPEP 2106.05 (d), (f), and (g)) Though Applicant asserts that the invention is at least an integration of a practical application of an abstract idea, the steps recited (i.e. the receiving/comparing/matching/reporting steps) are actually directed to improving the graphical user interface; the actual data processing is directed to/focused on executing a trading methodology. For example, Applicant’s own arguments state that the “claimed comparison and matching functionality” “reciting specific functionality to manage when and in what format an order is sent.”  This is about the ‘format’ displayed on the graphical user interface and the ‘timing’ of the order. (See also further Specification [0001] present invention relates generally to electronic trading and particularly to smart matching of orders for synthetic spread [0007] need for improved tools for assistance for a trader to employ synthetic spread trading strategies and smart matching of order for the spread trading strategy.). An improvement to an abstract idea (i.e. a trading strategy) is still an abstract idea. To reiterate,  an increase in “speed or efficiency”  does not provide an inventive concept. (MPEP 2016.05 (f)) (Applicant’s arguments 2 and 3)  Per the reasons cited previously and below, Applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 8-10, and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case,  the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
(1)  In the instant case, the claims are directed towards a method, non-transitory computer readable, and the system of smart matching of electronic orders for a tradeable object. In the instant case, Claims 1-3, 5-6, 8-10, and 12-13 are directed to a process.
(2a) Prong 1:  The execution of market orders of tradeable objects is akin to the abstract idea subject matter grouping of: methods of organizing human activity (fundamental economic practice).  As such, the claims include an abstract idea. 
The specific limitations of the invention are (a) identified to encompass the abstract idea include: 
…, …, confirmation …., where the confirmation relates to a working order of a trader trading away from an insider market and organized into an order book pending execution at the electronic exchange, where the working order is for a tradeable object and derives from a first synthetic spread of the trader: 
…., …, a definition for a new working order for trading a first quantity of  the tradeable object at the electronic exchange, …where the new order derives from a second synthetic spread of the trader; 
comparing, …., prior to submitting the new order to the electronic exchange,  the new order to a the working order of the trader to determine whether the new order and the working order are contra orders and have a common price, where the common price is a range of prices defined between the new order and the working order;
determining, …., in response to comparing the new order to the working order, that the new working order and  within the range of the working order are contra orders and have the common price; 
determining, …, a match of at least a portion of the first quantity of the new ….order and at least a portion of a quantity of the working order prior to submitting the new order to the electronic exchange; and 
…., …, a match of the new order and the at least a portion of the quantity of the working order, and
Sending, …an update message to the electronic exchange to update the working order with a new working order, 
As stated above, this  abstract idea falls into the (b) subject matter grouping of: methods of organizing human activity(fundamental economic practice). 
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the comparing…, determining…contra orders…common price,  and determining a match… .do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. steps of receiving… and reporting (i.e. transmitting)…. where the definition is provided by a user interface generated at a client device in communication with the gateway (i.e. displaying)… )   do not improve the functioning of the computer or improve another technology or technical field  nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. ( MPEP 2106.5 (f) and MPEP 2106.05 (g))
(2b) In the instant case, Claims 1-3, 5-10 and 12-13 are directed to a process. 
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, using the additional element(s) of: (gateway/ generated by an electronic exchange… a user interface generated at a client device) amount to using generic computer elements (Specification, [0023-0024], [0030], [0083] )  for their well understood routine and conventional  functions ( MPEP 2106.05 (d) receiving and transmitting data over a network).
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
It is noted that claim (2-3, 5-6, 8-10 and 12-13) introduces the additional elements of (determining the match…, reporting…, submitting…, and further defining the new order/ new working order). These elements are not a practical application of the judicial exception because as stated above the limitations merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. ( MPEP 2106.5 (f) and MPEP 2106.05 (g))
 Further these limitations taken alone or in combination with the abstract idea do not amount to significantly more than the abstract idea alone because as stated above using the additional element(s) of: (computing devices ) amount to using generic computer elements (Specification, [0023-0024], [0030], [0083] )  for their well understood routine and conventional  functions ( MPEP 2106.05 (d) receiving and transmitting data over a network).
Therefore, Claims 1-3, 5-6, 8-10, and 12-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    

Potentially Allowable Subject Matter
	The following is a statement of reasons for the indication of  potentially allowable subject matter: 
The closest prior art of record -US-20020161687-A1, Serkin et al.  (discloses a market system with an internal execution/match-off process which matches the best bid/best ask price); US-20080154764-A1, Levine et al. (discloses a synthetic market and synthetic spreads);   and US-20030177086-A1, Gomber(discloses a method of pre-matching orders in a security trading system)
Even though the prior art of record discloses the general concepts cited above, the prior art of record fails to teach matching an outside market (i.e. trading away from inside market) new order prior to submitting the new order to the electronic exchange. The specific claim language that the prior art of record fails to teach is:
receiving, by a gateway, a confirmation generated by an electronic exchange, where the confirmation relates to a working order of a trader trading away from an inside market and organized into an order book pending execution at the electronic exchange and where the working order is for a tradeable object and derives from a first synthetic spread of the trader:…
comparing, by the gateway,  prior to submitting the new order to the electronic exchange, the new order to the working order of the trader to determine whether the new order and the working order are contra orders and have a common price, where the common price is a range of prices defined between the new order and the working order;
determining, by the gateway,  response to comparing the new order to the working order,  that the new working order and the working order are contra orders and within the range of the common price;
determining, by the gateway,  a match of at least a portion of the first quantity of the new order and at least a portion of a quantity of the working order prior to submitting the new order to the electronic exchange;

As potentially allowable subject matter has been indicated, applicant's reply must overcome outstanding rejection including those under 35 USC 101 and any formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on M-F 9 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691